Title: To Thomas Jefferson from James Madison, 22 January 1797
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philada. Jany. 22. 1797.
                    
                    I have received yours of Jany. 8th. You will find by the papers that the communication on French affairs, has been at length made. Being ordered to be printed without being read, I have no direct knowledge of its character. Some of the Senate where it has been read in part, represent it as well fitted to convert into an incurable gangrine, the wound which the friendship between the two Republics has suffered. Adding this on our side to the spirit manifested in the language and the proceedings on the other, an awful scene appears to be opening upon us. The only chance to escape it lies in the President-Elect. You know the degree in which I appreciate it. I am extremely apprehensive that he may have been drawn into a sanction to this last step of the Executive, by a complimentary initiation into the business which is soon to devolve on him. This is however apprehension merely; no circumstance being known from Which the fact can be inferred. We hear nothing from Monroe or from Pinkney. It has got into the newspapers that an Envoy Extraordy. was to go to France, and that I was to be the person. I have no reason to suppose a shadow of truth in the former part of the story; and the latter is pure fiction. Doctr. Logan has put into my hands a copy of his Agricultural experiments for you which I will forward. A vote has passed in favor of a direct tax. The event is notwithstanding doubtful. The Eastern members, after creating the necessity for it, increasing the odium of it, and reproaching their Southern brethren with backwardness  in supporting the Govt. are now sneaking out of the difficulty, and endeavoring whilst they get what they wish, to enjoy the popularity of having opposed it.
                